404 F.2d 71
NATIONAL LABOR RELATIONS BOARD, Petitioner,v.QUALITY PRODUCTION COMPANY, Respondent.
No. 18340.
United States Court of Appeals Sixth Circuit.
December 16, 1968.

Peter Kinzler, N. L. R. B., Washington, D. C., for petitioner, Arnold Ordman, Gen. Counsel, Dominick L. Manoli, Assoc. Gen. Counsel, Marcel Mallet-Prevost, Asst. Gen. Counsel, Elliott Moore, Jeffrey G. Spragens, Attys., N. L. R. B., Washington, D. C., on the brief.
Edward L. Cobb, Jackson, Mich., for respondent.
Before WEICK, Chief Judge, and O'SULLIVAN and PECK, Circuit Judges.

ORDER

1
This Cause is before the Court upon a petition of the NLRB for enforcement of its order finding the respondent, Quality Production Company, guilty of violations of Sections 8(a) (1) and 8(a) (3) of the National Labor Relations Act, 29 U.S.C. § 158(a) (1) and (3), and the cause having come on to be heard upon the record and the briefs and arguments of counsel, and upon due consideration thereof the Court is of the view that there is not substantial evidence upon the record, viewed as a whole, to support the findings and order of the Board, reported at 162 NLRB 141 (1967).


2
Now, therefore, it is ordered that the petition for enforcement of the said order of the Board may be, and it is, hereby denied.


3
Entered by order of the Court.